DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 06/30 201 is acknowledged.  The traversal is on the ground(s) that the species (I, II and III) are not mutually exclusive because all the species read on the drive roll grooves being annular or circumferential  is not persuasive because the species have mutually exclusive features other than the drive roll grooves being circumferential or annular. For example, species I (independent claim 1) does not disclose “a biasing member” that is disclosed in species II (independent claim 7) and species III (independent claim 13) and similarly species II (independent claim 7) discloses the first and second wire being offset from both the first and second concave bases which is not disclosed in species III (independent claim 13). Further, Species III (independent claim 13) introduces “a reel stand” that is not disclosed in species I and species II. Thus, species I, II and III are mutually exclusive. 
Further, the applicant proceeds by electing the generic species I with traverse and concluding that species I reads on all the claims 1- 19. However, a telephone interview was conducted with Brad C. Spencer on 09/07/2021 explaining that the generic species I does not read on species II and III and the examiner was given permission to correct the election to be on species II that reads on claims 1 -12. Thus, claims 13 – 19 are withdrawn, claims 1-12 are pending and the following Non-Final Rejection is made accordingly herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: "a biasing member” in claim 7. Here, “member” is a generic placeholder that is coupled with a functional language “biasing” without recitation of a sufficient structure to perform the function of biasing the first drive roll toward the second drive roll. Also, “biasing” modifies “member” functionally instead of structurally. For the purpose of this application “a biasing member” is interpreted as “a biasing spring” or equivalent structure (as discussed in paragraph 0031 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-4  are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Hresc (US 6, 374, 655 B), here in after Hresc, in view of Matiash (US 2005/ 0224486 A1), here in after Matiash, in further view of Paterson (US 20100314373 A1),here in after Paterson evidenced by peters et al. (US2012/0152921 A1).
Regarding claim 1, Hresc discloses a welding or additive manufacturing wire drive system (A spring coiling wire machine drive for two wires, FIG. 5 and 6), comprising: a first drive roll; a second drive roll, wherein one or both of the first drive roll and the second drive roll has a circumferential groove (two driver rollers 21, 22 with two annular grooves 28 and 29 aligned each other to accommodate wires 8 and 9, ( 4:3-— 20 and FIG.5)); a first welding wire (8) , located between the first drive roll and the second drive roll in the circumferential groove (wire 8 is located in both the upper groove 28 of roller 21 and the lower groove 29 of roller 22, FIG. 5 and 6); and a second welding wire (9), located between the first drive roll and the second drive roll in the circumferential groove (wire 9 is also located in both the upper groove 28 of roller 21 and the lower groove 29 of roller 22, FIG. 5 and 6), wherein the first welding wire contacts the second welding wire between the first drive roll and the second drive roll, and the first welding wire further contacts a first sidewall portion of the circumferential groove (wire 8 is accommodated in the left grooves 28 , 29 contacting the sides of the grooves of the rollers 21 and 22 that are in register to each other, and the wire 8 contacts wire 9 at the outlet point 5,( FIG.2,5). Here, “contacting” is broadly interpreted to mean: make a connection directly or indirectly. Hence even though FIG. 5 does not show wire 8 and 9 are directly each other in the groove, wire 8 and 9 are contacting each other at the outlet point 5, (FIG. 2)), and the second welding wire further contacts a second sidewall portion of the circumferential groove (wire 9 is accommodated in the left grooves 28 , 29 contacting the sides of the grooves of the rollers 21 and 22 that are in register to each other, and the wire 8 contacts wire 9 at the outlet point 5, ( FIG. 2,5)).

However, Matiash that teaches wire feeder assembly (16, FIG.1) for a dual wire drive system (56, FIG. 1), also teaches two wire feed spindles (46, FIG. 1and 2) to feed the first and the second wires  to the dual wire drive system from two spools ( FIG. 1 and 2).
The advantage of the wire feed spindles (46) is to smoothly supply the stored welding wires of the spools to the dual wire drive assembly (0055). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the dual wire dive system of Hresc to include a dual wire feeder in order to smoothly feed the first and the second wires from wire spools using a first and second spindles to the dual wire system.
Hresc in view of Matiash still does not explicitly teach that both of the first welding wire and the second welding wire are radially offset from a central portion of the circumferential groove.  
However, Paterson that teaches a welding drive roll system including a first roller and a second roller (0005), also teaches a welding wire (74) being radially offset from the central portion of the circumferential groove (annotated FIG.7 enclosed here).

    PNG
    media_image1.png
    344
    719
    media_image1.png
    Greyscale

Therefore, It would have been obvious for one of ordinary skill in the art to modify the welding wires (8 and 9) taught by Hresc in view of Matiash to be both radially offset from a 
Regarding claim 2, Hresc in view of Matiash in further view of Paterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 1, wherein the central portion of the circumferential groove is concave (circumferential grooves (28,29) have a concave central portion, Hresc (FIG. 5 and 6))   
Regarding claim 3, Hresc in view of Matiash in further view of Paterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 1, wherein the first welding wire and the second welding wire have different diameters (first welding wire 74 and second welding wire 114, wherein welding wire 114 has a diameter greater than a diameter of the first welding wire 74, Paterson (0038, FIG.8)).
  	This enables to deliver two different diameter welding wires to be delivered simultaneously using the same belt drive to satisfy the desire of smaller diameter wire 74 as well as larger diameter wire 114 at the same time at the welding point (0038).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding dive system of claim 1 disclosed by Hresc in view of Matiash in further view of Paterson evidenced by Peters to be able to drive dual wires of different diameter in order to satisfy the desire of smaller diameter wire as well as larger diameter wire at the same time at the welding point (0038).
Regarding claim 4, Hresc in view of Matiash in further view of Paterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 1, wherein the first spindle and the second spindle are located on opposite lateral sides of a reel stand (the first and second spindles (46) are located on opposite ends of the reel stand (vertical plate 96) protruding from the base (44), Matiash (FIG. 1 and 4)).  
Claims 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hresc in view of Matiash in further view of Paterson modified by Peters and Furman (US 5782987 A), here in after Furman.
Regarding claim 5, Hresc in view of Matiash in further view of Paterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 1. 
Hresc in view of Matiash in further view of Paterson evidenced by Peters is silent about the first spindle and the second spindle being located on a common lateral side of a reel stand.
However, Furman that teaches a cleaning apparatus for a MIG welding wire (1: 5-9), also teaches multiple spindles (19) for mounting rolls that are located on the same side of  a mounting body 11 that are conveniently rotated by a single synchronized rotation of a motor ( 2: 55 -67 and FIG.1).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second spindles that are located on opposite ends of the reel stand disclosed by Matiash in claim 1 to be on the same lateral side in order to make it easy to synchronously rotate both spindles with a single drive mechanism, since it has been held that a mere rearrangement of working parts of a device involves only routine skill in the art (MPEP 2144.04. VI. C).
Regarding claim 6, Hresc in view of Matiash in further view of Paterson modified by Peters and Furman teaches the welding or additive manufacturing wire drive system of claim 5, wherein: the first welding wire spool is located above the second welding wire spool on the reel stand (wire spool 401 is located on top of wire spool 403, peters (0026, FIG.5)) the first drive roll and the second drive roll rotate to simultaneously payout the first welding wire from the first welding wire spool and payout the second welding wire from the second welding wire spool (two or more wires are simultaneously delivered with a single system by utilizing the two or more of grooves of the drive roll system, Patterson (0038)), and the first welding wire spool and the second welding wire spool rotate in opposite directions during payout (the drive A consists of two rollers 21, 22 which can be driven in the direction of arrows 12 (anticlockwise), 24 (clockwise and also in the opposite direction, Hresc (3:4-6)).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hresc in view of Matiash in further view of Seufer modified by Patterson evidenced by Peters .
Regarding claim 7, Hresc discloses a welding or additive manufacturing wire drive system (A spring coiling wire machine drive for two wires, FIG. 5 and 6), comprising: a first drive roll having a first circumferential groove comprising a first inner sidewall, a first outer sidewall, and a first concave groove base extending between the first inner sidewall and the first outer sidewall (two driver rollers 21, 22 with two annular grooves 28 and 29 comprising two side walls and a concave base joining the side walls are aligned each other to accommodate wires 8 and 9, ( 4:3-— 20 and FIG.5)); a second drive roll having a second circumferential groove comprising a second inner sidewall, a second outer sidewall, and a second concave groove base extending between the second inner sidewall and the second outer sidewall, wherein the second circumferential groove is aligned with the first circumferential groove (two driver rollers 21, 22 with two annular grooves 28 and 29 comprising two side walls and a concave base joining the side walls are aligned each other to accommodate wires 8 and 9, ( 4:3-— 20 and FIG.5)); a first welding wire, located between the first drive roll and the second drive roll in both of the first circumferential groove and the second circumferential groove (wire 8 is located in both the upper groove 28 of roller 21 and the lower groove 29 of roller 22, FIG. 5 and 6); a second welding wire, located between the first drive roll and the second drive roll in both of the first circumferential groove and the second circumferential groove (wire 9 is also located in both the upper groove 28 of roller 21 and the lower groove 29 of roller 22, FIG. 5 and 6); and a biasing the first drive roll toward the second drive roll to force the first welding wire to contact the second welding wire (the gap between rollers is adjusted (biased) by displacing at least one of the rollers 21, 22 in the direction of arrows 26, 27 (3: 4 -10 and FIG. 1)), wherein: the first welding wire contacts each of the first inner sidewall, the second inner sidewall, and the second welding wire (wire 8 is accommodated in the left grooves 28 , 29 contacting the sides of the grooves of the rollers 21 and 22 that are in register to each other, and the wire 8 contacts wire 9 at the outlet point 5,( FIG.2,5). Here, “contacting” is broadly interpreted to mean: make a connection directly or indirectly. Hence even though FIG. 5 does not show wire 8 and 9 are directly each other in the groove, wire 8 and 9 are contacting each other at the outlet point 5, (FIG. 2)), the second welding wire contacts each of the first outer sidewall, the second outer sidewall, and the first welding wire (wire 9 is accommodated in the left grooves 28 , 29 contacting the sides of the grooves of the rollers 21 and 22 that are in register to each other, and the wire 8 contacts wire 9 at the outlet point 5, ( FIG. 2,5)), 
Hresc is silent about a first spindle for a first welding wire spool; a second spindle for a second welding wire spool.
	However, Matiash that teaches wire feeder assembly (16, FIG.1) for a dual wire drive system (56, FIG. 1), also teaches two wire feed spindles (46, FIG. 1and 2) to feed the first and the second wires  to the dual wire drive system from two spools ( FIG. 1 and 2).
The advantage of the wire feed spindles (46) is to smoothly supply the stored welding wires of the spools to the dual wire drive assembly (0055). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the dual wire dive system of Hresc to include a dual wire feeder in order to smoothly feed the first and the second wires from wire spools using a first and second spindles to the dual wire system.
Hresc in view of Matiash still do not explicitly teach a biasing member or a spring that biases the first drive roll towards the second drive roll.
 However, Seufer that teaches a wire feeding apparatus for moving consumable electrodes (1: 15 -20), also teaches that a biasing spring for biasing one of a pair of wire drive 
The advantage of the biasing spring is to provide an improved adjustable force transmitting arrangement to bias the drive rolls to a specific optimized engagement according to requirement (4: 9 -20).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the biasing of the rollers 21, 22 towards each other in Hresc to include a biasing spring for biasing one of the pair of wire drives rolls towards the other in order to provide an improved adjustable force transmitting arrangement to bias the drive rolls to a specific optimized engagement according to requirement as taught in Seufer.
 Hresc in view of Matiash in further view of Seufer still does not teach that 17the first welding wire and the second welding wire are offset from both of the first concave groove base and the second concave groove base.  
	However, Paterson that teaches a welding drive roll system including a first roller and a second roller (0005), also teaches a welding wire (74) being radially offset from the central portion of the circumferential groove (annotated FIG.7 enclosed above).
Therefore, It would have been obvious for one of ordinary skill in the art to modify the welding wires (8 and 9) taught by Hresc in view of Matiash to be both radially offset from a central portion of the circumferential groove  in order to use the circumferential groove of the roller of the single welding wire being radially offset from the central portion, for two smaller diameter welding wires without altering or modifying the configuration of the roller and the wire feeder that feeds to it as it is a common practice to use wire drive roller systems designed for a single welding wire to be utilized to drive two welding wires as taught in peters et al. (US2012/0152921 A1) (For example, rollers 407 can be configured for a single 0.045 inch diameter electrode, but will suitably drive two electrodes of a 0.030 inch diameter without modification to the wire feeder 405 or the rollers 407, ( 0026)).
Regarding claim 8, Hresc in view of Matiash in further view of Seufer modified by Patterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 7, wherein the first welding wire and the second welding wire have different diameters (first welding wire 74 and second welding wire 114, wherein welding wire 114 has a diameter greater than a diameter of the first welding wire 74, Paterson (0038, FIG.8)).
This enables to deliver two different diameter welding wires to be delivered simultaneously using the same belt drive to satisfy the desire of smaller diameter wire 74 as well as larger diameter wire 114 at the same time at the welding point (0038).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding dive system of claim 1 disclosed by Hresc in view of Matiash in further view of Paterson evidenced by Peters to be able to drive dual wires of different diameter in order to satisfy the desire of smaller diameter wire as well as larger diameter wire at the same time at the welding point (0038).
Regarding claim 9, Hresc in view of Matiash in further view of Seufer modified by Patterson evidenced by Peters teaches the welding or additive manufacturing wire drive system of claim 7, wherein the first spindle and the second spindle are located on opposite lateral sides of a reel stand (the first and second spindles (46) are located on opposite ends of the reel stand (vertical plate 96) protruding from the base (44), Matiash (FIG. 1 and 4)).  
Claims 10 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hresc in view of Matiash in further view of Seufer modified by Patterson further modified Peters and Furman
Regarding claim 10, Hresc in view of Matiash in further view of Seufer modified by Patterson and Peters teaches the welding or additive manufacturing wire drive system of claim 7.
Hresc in view of Matiash in further view of Seufer modified by Patterson evidenced by Peters is silent about the first spindle and the second spindle being located on a common lateral side of a reel stand.

Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first and second spindles that are located on opposite ends of the reel stand disclosed by Matiash in claim 1 to be on the same lateral side in order to make it easy to synchronously rotate both spindles with a single drive mechanism, since it has been held that a mere rearrangement of working parts of a device involves only routine skill in the art (MPEP 2144.04. VI. C).
Regarding claim 11, Hresc in view of Matiash in further view of Seufer modified by Patterson and further modified by  peters and Furman teaches the welding or additive manufacturing wire drive system of claim 10, wherein: one of the first welding wire spool and the second welding wire spool is located above the other one of the first welding wire spool and the second welding wire spool on the reel stand(wire spool 401 is located on top of wire spool 403, peters (0026, FIG.5)), the first drive roll and the second drive roll rotate to simultaneously payout the first welding wire from the first welding wire spool and payout the second welding wire from the second welding wire spool (two or more wires are simultaneously delivered with a single system by utilizing the two or more of grooves of the drive roll system, Patterson (0038)), and the first welding wire spool and the second welding wire spool rotate in opposite directions during payout (the drive A consists of two rollers 21, 22 which can be driven in the direction of arrows 12 (anticlockwise), 24 (clockwise and also in the opposite direction, Hresc (3:4-6)).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of record here, either Hresc or Paterson, do not teach two welding wires/electrodes clamped by contacting or abutting each other and the side wall portions of the annular grooves of the drive role to be positioned offset from both the first and second concave base portions of the grooves.
Regarding claim 12, the welding or additive manufacturing wire drive system of claim 11, wherein the first welding wire is clamped by the first inner sidewall, the second inner sidewall, and the second welding wire so as to be clamped offset from both of the first concave groove base and the second concave groove base, and the second welding wire is clamped by the first outer sidewall, the second outer sidewall, and the first welding wire so as to be clamped offset from both of the first concave groove base and the second concave groove base.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13 and 24 of U.S. application # 16/159, 805 in view of Matiash (US 2005/ 0224486 A1). all the limitations of the independent claims 1 and 7 are identically or equivalently recited in all of the independent claims 1, 11, 13 or 24 of application #16/159,805 a first spindle for a first welding wire spool; a second spindle for a second welding wire spool” that pertains to a structure of a conventional wire feeder apparatus of a welding system which is taught in Matiash (US 2005/ 0224486 A1) “two wire feed spindles (46, FIG. 1and 2) to feed the first and the second wires  to the dual wire drive system from two spools (FIG. 1 and 2).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761